 


110 HRES 423 IH: Commending the Poudre High School science bowl team on winning the 2007 United States Department of Energy Science Bowl.
U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 423 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2007 
Mrs. Musgrave submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Commending the Poudre High School science bowl team on winning the 2007 United States Department of Energy Science Bowl. 
 
 
Whereas on April 30, 2007, Poudre High School placed first in the 17th annual United States Department of Energy Science Bowl; 
Whereas Poudre High School became the first team from Colorado to win this prestigious competition; 
Whereas team members Patrick Chaffey, Sam Elder, Winston Gao, Sam Sun, and Logan Wright exhibited extraordinary understanding of the sciences and mathematics; 
Whereas team coach and science teacher Jack Lundt was instrumental in Poudre High School’s success in the competition; 
Whereas Poudre High School and the Poudre School District provide the students of Fort Collins and Larimer County a world class education; and 
Whereas academic excellence in the sciences and mathematics is a crucial element in maintaining the preeminence of American ingenuity: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the Poudre High School science bowl team on winning the 2007 United States Department of Energy Science Bowl;  
(2)recognizes the academic achievements of Patrick Chaffey, Sam Elder, Winston Gao, Sam Sun, and Logan Wright; 
(3)recognizes the significant dedication and guidance of coach Jack Lundt; and 
(4)directs the Clerk of the House of Representatives to transmit a copy of this resolution to Poudre School District Superintendent Jerry Wilson and coach Jack Lundt for appropriate display. 
 
